Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received October 11th, 2021.  Claims 2-8, 11-19, 21-24, 28, 30-51 have been canceled.  Claims 57-63 gave been newly added. Claims 1, 25, 52-53, 55 have been amended.  Claims 1, 9-10, 20, 25-27, 29, 52-63 have been entered and are presented for examination.
Application 16/497,212 is a 371 of PCT/CN2018/080344 (03/23/2018) and claims benefit of Chinese Application 201710184664.1 (03/24/2017).
Applicant’s arguments, filed October 11th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 9-10, 20, 25-27, 29, 52-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0234960) in view of Yoon et al. (US 2019/0200249).
Regarding claims 1, 25, 52-58, 61-63, Nagaraja et al. discloses a beam recovery processing method (see Figure 4 [beam recovery processing method]), comprising: determining, by a transmitting end, a configuration information set for instructing a receiving end to perform a beam recovery (see Figure 4 and paragraphs 0086-0088 [identify communication parameter; configuration for beam recovery sent]); wherein the configuration information set comprises: a first configuration information set, used for instructing the receiving end to perform beam quality monitoring according to the first configuration information set (paragraph 0088 [base station 105-b may identify one or more reference signals associated with a set of downlink beams and may identify a mapping between uplink beam recovery resources and the set of downlink beams based on the reference signals; UE 115-c may perform measurements of a set of reference signals. The set of reference signals may be associated with the one or more active beams established]) and transmitting, by the transmitting end, the configuration information set to the receiving end (see Figure 4 [configuration sent]).

However, Yoon et al discloses a set of beams to monitor transmitted by the BS via RRC and beam selection for recovery based on a threshold transmitted by the BS via RRC (paragraphs 0294-0297, 0319-0320, 0325, 0333, 0339, and 0357-0358 [second configuration chosen for examination]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send via RRC multiple configurations with a set to enable a UE monitor beams and select a recovery beam.  The motivation for this is to save network resources by sending all the required information in a single transmission. 
Regarding claim 9, Nagaraja et al. further discloses wherein the first configuration information set comprises: configuration information of a first reference pilot resource set used for the beam quality monitoring (paragraph 0088 [base station 105-b may identify one or more reference signals associated with a set of downlink beams]), or the second configuration information set comprises: configuration (paragraph 0090 [the set of reference signals includes a synchronization signal, a MRS, a CSI-RS, or a combination thereof.]).
	Regarding claim 10, the references as combined above further disclose N wherein the second configuration information set comprises: configuration information of a second reference pilot resource set used for the beam selection; wherein the determining, by the transmitting end, the configuration information set for instructing the receiving end to perform the beam recovery comprises: configuring, by the transmitting end, at least one of the following information for the receiving end separately for different radio resource control (RRC) state sets: the first reference pilot resource set and/or a subset of the first reference pilot resource set; or the second reference pilot resource set and/or a subset of the second reference pilot resource set (paragraphs 0294-0297, 0319-0320, 0325, 0333, 0339, and 0357-0358); or wherein determining, by the transmitting end, the configuration information set for instructing the receiving end to perform the beam recovery comprises: configuring, by the transmitting end, a plurality of beam recovery modes, and configuring at least one of the following information separately for different beam recovery modes: the first reference pilot resource set and/or a subset of the first reference pilot resource set, or the second reference pilot resource set and/or a subset of the second reference pilot resource set; or wherein determining, by the transmitting end, the configuration information set for instructing the receiving end to perform the beam recovery comprises: configuring, by the transmitting end, a plurality of control channels, and configuring at least one of the following information separately for different control channels: the first reference pilot resource set and/or a subset of the first reference pilot resource set; or the second reference pilot resource set and/or a subset of the second reference pilot resource set.

	Regarding claim 20, Nagaraja et al. does not explicitly disclose wherein the third configuration information set comprises a transmission resource configuration information set used for reporting the beam recovery information; wherein a transmission resource in the transmission resource configuration information set comprises at least one of: an uplink transmission antenna resource; an uplink transmission beam resource; an uplink time domain resource; an uplink frequency domain resource; an uplink code domain resource; or an uplink power resource, wherein third configuration information comprises a transmission manner configuration information set used for reporting the beam recovery information, or comprises indication information for determining a priority of reporting the beam recovery information, or comprises indication information of reporting content of the beam recovery information; wherein the third configuration information set is configured in at least one of the following manners: the transmitting end separately configures the third configuration information set and/or a subset of the third configuration information set for different first reference pilot resource sets and/or subsets of the first reference pilot resource set used for the beam selection; the transmitting end separately configures the third configuration information set and/or the subset of the third configuration information set for different first sets of preset conditions and/or first subsets of preset conditions for the beam quality monitoring; the transmitting end separately configures the third configuration information set and/or the subset of the third configuration information set for different second sets of preset conditions and/or second subsets of preset conditions for the beam selection; the transmitting end separately configures the third configuration information set and/or the subset of the third configuration information set for different RRC state sets; the transmitting end separately 
However, according to Claim 1, the third configuration set is optional and not selected in this Office Action.
	Regarding claim 26, Nagaraja et al. further discloses determining, by the receiving end, second configuration information used for the beam selection according to the configuration information set; and when a new beam needs to be selected, performing, by the receiving end, the beam selection according to the second configuration information (paragraphs 0086 and 0088 [Additionally, the configuration may be transmitted using a system information broadcast; one or more reference signals associated with a set of downlink beams]).
Regarding claim 27, Nagaraja et al. does not explicitly disclose determining, by the receiving end,  third configuration information for reporting the beam recovery information according to the configuration information set; and when the beam recovery information needs to be reported, reporting, by the receiving end, the beam recovery information according to the third configuration information, wherein the beam recovery information comprises beam indication information and/or receiving end indication information.
However, according to Claim 25, the third configuration set is optional and not selected in this Office Action.
	Regarding claim 29,  Nagaraja et al. further discloses wherein the receiving end determines content of the beam recovery information according to at least one of: a configuration signaling of the transmitting end (See Figure 4 [Configuration Signaling]); a radio resource control (RRC) state; a configuration of a reporting manner for the beam recovery information; a beam recovery mode; a 
Regarding claim 59, the references as combined above further disclose wherein the fourth configuration information set comprises: configuration information of a second set of preset conditions for determining the beam selection, wherein a preset condition in the second set of preset conditions is used by the receiving end to perform the beam selection; wherein the preset condition in the second set of preset conditions comprises a quality threshold and/or a time window, wherein within the time window, the receiving end performs beam monitoring and determines whether a beam quality is lower than the quality threshold (paragraphs 0294-0297, 0319-0320, 0325, 0333, 0339, and 0357-0358 [Timer, Yoon et al.]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send via RRC multiple configurations with a set to enable a UE monitor beams and select a recovery beam.  The motivation for this is to save network resources by sending all the required information in a single transmission. 
	Regarding claim 60, the references as combined further disclose wherein the fourth configuration information set comprises: configuration information of a second set of preset conditions for determining the beam selection, wherein a preset condition in the second set of preset conditions is used by the receiving end to perform the beam selection; wherein a set of preset conditions is configured in at least one of the following manners: the transmitting end configures a plurality of control channels, and separately configures a first set of preset conditions and/or a first subset of preset conditions and/or the second set of preset conditions and/or a second subset of preset conditions for different control channels; the transmitting end separately configures the first set of preset conditions and/or the first subset of preset conditions and/or the second set of preset conditions and/or the paragraphs 0294-0297, 0319-0320, 0325, 0333, 0339, 0350 and 0357-0358 [OUT-OF-SYNC, Timer, Yoon et al.].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send via RRC multiple configurations with a set to enable a UE monitor beams and select a recovery beam.  The motivation for this is to save network resources by sending all the required information in a single transmission. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465